USDC IN/ND case 3:19-cv-00495-DRL-MGG document 37 filed 01/27/20 page 1 of 3


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

Estate of ERIC JACK LOGAN, Deceased,         )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )    CASE NO. 3:19-CV-495-DRL-MGG
                                             )
CITY OF SOUTH BEND, et al.,                  )
                                             )
      Defendants.                            )

                                        ORDER

      On December 13, 2019, non-party St. Joseph County Metro Homicide Unit

(“SJCMHU”) filed its Petition to Intervene. [DE 19]. SJCMHU filed the instant motion in

direct response to Plaintiff’s Motion to Compel [DE 18], which asks the Court to enforce

a non-party subpoena served on SJCMHU for production of information and objects

related to the investigation of Eric Logan’s death. Through its Motion to Intervene,

SJCMHU contends that it “has a right under Rule 24 to intervene in this case for the

purpose of opposing [Plaintiff’s] Motion to Compel.” [DE 19 at 1, ¶ 3]. SJCMHU then

filed its brief in opposition to Plaintiff’s Motion to Compel on December 23, 2019, before

the instant Motion to Intervene was ripe. [DE 26, DE 27].

      On January 15, 2020, Plaintiff timely filed a response to SJCMHU’s motion to

intervene arguing that it is now moot because SJCHMU already filed its response to the

pending Motion to Compel. [DE 36]. The Motion to Intervene became ripe for decision

by this Court on January 23, 2020, without any reply brief being filed. Therefore, the
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 37 filed 01/27/20 page 2 of 3


Court can only assume that SJCHMU agrees with or does not oppose Plaintiff’s

argument.

        Neither SJCHMU’s Motion nor Plaintiff’s response, however, present any

analysis of the proper application of Fed. R. Civ. P. 24 to SJCHMU’s request. Rule 24

includes the following rules governing permissive intervention.1 “On timely motion,

the court may permit anyone to intervene who is given a conditional right to intervene

by a federal statute; or has a claim or defense that shares with the main action a

common question of law or fact.” Fed. R. Civ. P. 24(b)(1). SJCMHU has not argued that

a federal statute permits its intervention or that it has a claim or defense that share a

common question of law or fact with this case. Additionally, as a state governmental

agency, SJCMHU could have argued that its intervention was permissible because a

claim or defense in this action was based on “a statute or executive order [it]

administered” or “any regulation, order, requirement, or agreement issued or made

under the statute or executive order.” Fed. R. Civ. P. 24(b)(2). It has not.

        Therefore, SJCMHU has failed to demonstrate that permissive intervention

under Fed. R. Civ. P. 24 is appropriate in this case. SJCMHU has not shown that it has

any claim or defense related to this case. SJCMHU has also failed to show that

intervention is necessary to allow a non-party to file a response in opposition to a

party’s motion to compel. 2 See Fed. R. Civ. P. 45(d)–(e).


1 Nothing in the record hints that SJCMHU either seeks or may be entitled to intervention as of right. See
Fed. R. Civ. P. 24(a). Therefore, the Court only considers the possibility of permissive intervention based
on SJCMHU’s motion.
2 Fed. R. Civ. P. 45(d)–(e) specifically provides that non-parties may object to production or inspection

based upon undue burden, expense, and/or privilege. Here, SJCMHU has filed a response in opposition

                                                     2
USDC IN/ND case 3:19-cv-00495-DRL-MGG document 37 filed 01/27/20 page 3 of 3


        Accordingly, the Court DENIES SJCMHU’s Motion to Intervene. [DE 19].

SJCMHU’s response brief [DE 26, DE 27] is DEEMED timely and properly filed.

        SO ORDERED this 27th day of January 2020.


                                                         S/Michael G. Gotsch, Sr.
                                                         Michael G. Gotsch, Sr.
                                                         United States Magistrate Judge




to Plaintiff’s Motion to Compel, which protects its interest and provides an opportunity to be heard by
this Court.

                                                    3
